Exhibit 10.1

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE (this “Agreement”), dated as of
this 16th day of December, 2005, is made and entered into by and between
Verticalnet, Inc., a Pennsylvania corporation (“Verticalnet”), and FBR
Investment Management, Inc., a Delaware corporation, on behalf of, and in its
capacity as the exclusive agent and attorney-in-fact of, the former holders of
preferred stock of B2eMarkets, Inc. (the “Stockholders’ Representative”).

Recitals

WHEREAS, pursuant to that certain Agreement of Merger, dated as of July 16, 2004
(the “Merger Agreement”) by and among Verticalnet, Popcorn Acquisition Sub,
Inc., a Delaware corporation and wholly-owned subsidiary of Verticalnet
(“Popcorn Sub”), and B2eMarkets, Inc., a Delaware corporation (“B2e”), B2e
merged with and into Popcorn Sub and Verticalnet delivered 5,100,000 shares of
Verticalnet’s common stock to the former holders of preferred stock of B2e (the
“Former Stockholders”) and issued a convertible promissory note, dated July 16,
2004, in the aggregate principal amount of $5,925,603 (the “Note”) to the
Stockholders’ Representative for benefit of the Former Stockholders;

WHEREAS, on November 15, 2004, Verticalnet converted the Note, which carried
accrued interest of approximately $160,649, for a total balance of approximately
$6,086,253, into 3,029,162 shares of Verticalnet’s common stock (the “Conversion
Shares”);

WHEREAS, pursuant to the Note, 702,927 shares of the Conversion Shares (the
“Escrow Shares”) were held in escrow as security for indemnification claims
arising under the Merger Agreement;

WHEREAS, Verticalnet made certain indemnification claims under the Merger
Agreement in a letter dated April 14, 2005, further supplemented by letters
dated April 21, 2005 and May 24, 2005 (the “Claims”), which Claims were disputed
by the Shareholders’ Representative;

WHEREAS, Verticalnet and the Stockholders’ Representative have determined that
it is in the best interests of Verticalnet and the Former Stockholders to settle
and compromise the Claims and Verticalnet and the Stockholders’ Representative
are entering into this Agreement for settlement purposes only, without any
admission of liability, fault, or wrongdoing by Verticalnet, the Stockholders’
Representative or the Former Stockholders (the “Settlement”); and

WHEREAS, this Agreement is being entered into by the Stockholders’
Representative on behalf of the Former Stockholders, and pursuant to the Merger
Agreement, the Stockholders’ Representative has the authority to act on behalf
of and bind the Former Stockholders, and by executing this Agreement is
effectuating the Settlement on behalf of the Former Stockholders.

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties and covenants herein contained and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

1. In full and final resolution and satisfaction of the Claims, simultaneously
upon the execution and delivery of this Agreement by each party hereto, each
Former Stockholder irrevocably and voluntarily forfeits, surrenders and releases
all right title and interest that such Former Stockholder may have in, to or
under the Escrow Shares and any and all claims with respect thereto, and each
Former Stockholder assigns, transfers, conveys and delivers to Verticalnet all
right, title and interest in, to and under the Escrow Shares, free and clear of
any lien, mortgage, security interest, pledge, restriction on transferability,
defect of title or other claim, charge or encumbrance of any nature whatsoever
(collectively, “Encumbrances”).

2. Subject to Section 3 of this Agreement, neither Verticalnet, the
Stockholders’ Representative nor any Former Stockholder may disclose to any
person or entity (a) the terms of, and the negotiations or considerations
leading to, the Settlement; (b) the merits of the Claims; or (c) the status or
disposition of the Claims, other than the statement, without elaboration, that
the Claims have been settled; provided, however, that Verticalnet shall be
permitted to disclose the terms of this Agreement and the Settlement in filings
made with The Nasdaq Stock Market or the United States Securities and Exchange
Commission (the “SEC”). The foregoing restriction shall be referred to herein as
the “Confidentiality Agreement.”

3. Notwithstanding the Confidentiality Agreement contained in Section 2 of this
Agreement, such Confidentiality Agreement shall not extend to (i) Verticalnet’s
or the Stockholders’ Representative’s respective directors, employees, partners,
affiliates, accountants, agents, attorneys or other representatives
(“Representatives”) with a need to know the information protected under the
Confidentiality Agreement (the “Confidential Information”), provided that
Verticalnet and the Stockholders’ Representative shall be responsible for their
respective Representatives maintaining the confidentiality of the Confidential
Information; (ii) disclosures required by law, as in a response to a subpoena,
court order or similar process to reveal any of the terms or conditions of this
Agreement, provided the parties hereto shall give each other prompt written
notice of such requirement to enable each other to seek a protective order or
other appropriate remedy or waive compliance with this Agreement; and
(iii) Confidential Information that is or becomes generally available to the
public (other than as a result of a breach of this Agreement). If any party
hereto fails to obtain such protective order or other appropriate remedy to
preclude the disclosure of any Confidential Information, the disclosing party
shall comply with such subpoena, court order or similar process by providing
only that portion of the Confidential Information that is specifically being
sought through the subpoena, court order or similar process.

4. Within four days after the later of the date of this Agreement or the last
date that both parties have executed and delivered an executed copy of this
Agreement to the other, Verticalnet shall file a current report on Form 8-K with
the SEC disclosing the terms of this Agreement and the Settlement. Neither the
Stockholders’ Representative, the Former Stockholders who have knowledge of this
Agreement nor their respective Representatives shall purchase, sell or engage in
any other transaction involving any shares of Verticalnet’s common stock until
three business days after the date such Form 8-K is filed with the SEC.

5. In further consideration of the Settlement, and as a mutual material
inducement therefor, each of Verticalnet, the Stockholders’ Representative and
each Former Stockholder (each a “Releasor”), on behalf of itself and its
officers, directors, subsidiaries, stockholders and representatives and its
predecessors, heirs, representatives, successors and assigns (collectively, the
“Related Parties”), does hereby release, remise and discharge each other
Releasor and each of their respective Related Parties (collectively, the
“Releasees”) from any and all claims, demands, controversies, actions, causes of
action, obligations, liabilities, costs, expenses, fees, and damages against any
Releasee with respect to the Claims; provided, however, that nothing contained
herein shall be deemed to release the parties hereto from the terms and
conditions of this Agreement. Other than as expressly provided to the contrary
in this Agreement, the Merger Agreement shall continue in full force and effect
in accordance with its terms and nothing herein shall be deemed to constitute a
waiver or release by Verticalnet, the Stockholders’ Representative or the Former
Stockholders of their respective rights, duties and obligations under the Merger
Agreement.

6. As a material inducement to the Stockholders’ Representative to enter into
this Agreement, Verticalnet hereby represents and warrants to the Stockholders’
Representative as follows:

(a) Verticalnet has the requisite right, power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, and the
execution, delivery and performance of this Agreement by Verticalnet have been
duly authorized by all necessary action by the board of directors and
shareholders of Verticalnet. This Agreement constitutes the legal, valid and
binding obligation of Verticalnet, enforceable against Verticalnet in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.

(b) The execution, delivery and performance by Verticalnet of this Agreement
requires no consent of, action by or in respect of, or filing with, any person,
entity, governmental body, agency, or official, other than for the filing of the
Form 8-K, as set forth in Section 4 of this Agreement, and will not conflict
with or result in a breach or violation of any of the terms and provisions of,
or constitute a default under Verticalnet’s articles of incorporation or bylaws.

7. As a material inducement to Verticalnet to enter into this Agreement, the
Stockholders’ Representative hereby represents and warrants to Verticalnet as
follows:

(a) The Stockholders’ Representative has the requisite right, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, and the execution, delivery and performance of this Agreement by the
Stockholders’ Representative have been duly authorized by all necessary action
by the board of directors and shareholders of the Stockholders’ Representative
and by the Former Stockholders. The Stockholders’ Representative is the
exclusive agent and attorney-in-fact of the Former Stockholders and has the
right, power and authority to act on behalf of all of the Former Stockholders,
and hereby executes, delivers and performs this Agreement on behalf of the
Former Stockholders. This Agreement constitutes the legal, valid and binding
obligation of the Stockholders’ Representative and the Former Stockholders,
enforceable against the Stockholders’ Representative and the Former Stockholders
in accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.

(b) The execution and delivery of this Agreement by the Stockholders’
Representative and the performance by the Stockholders’ Representative or any
Former Stockholder of this Agreement requires no consent of, action by or in
respect of, or filing with, any person, entity, governmental body, agency, or
official, and will not conflict with or result in a breach or violation of any
of the terms and provisions of, or constitute a default under the Stockholders’
Representative’s or any Former Stockholder’s formation documents or any
agreement or instrument to which the Stockholders’ Representative or any Former
Stockholder is a party or by which the Stockholders’ Representative or any
Former Stockholder is bound or to which any of the Stockholders’
Representative’s or any Former Stockholder’s assets or properties are subject.

(c) The Former Stockholders have good and valid title to the Escrow Shares, free
and clear of any Encumbrances.

8. The Former Stockholders shall be responsible for all federal, state and local
taxes now or hereafter due or assessed as a result of the transactions
contemplated hereby, except for those taxes assessed upon Verticalnet, which
shall be Verticalnet’s responsibility.

9. At any time or from time to time after the date of this Agreement, each of
the parties hereto agrees to cooperate with each other, and at the request of
the other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated by this Agreement and to otherwise carry out the intent of the
parties hereunder.

10. This Agreement, together with the Merger Agreement, constitutes the entire
understanding and full and final expression of the parties’ agreement with
respect to the Settlement and supersedes any and all prior discussions,
negotiations, or agreements with respect to the Settlement.

11. Neither party to this Agreement may assign this Agreement or its rights,
duties and obligations hereunder without the prior written consent of the other
party hereto. Any attempted assignment in violation of the foregoing shall be
void ab initio.

12. This Agreement shall be governed by and construed under the internal laws of
the Commonwealth of Pennsylvania, without regard to conflict of law principles.

13. All disputes arising under this Agreement shall be resolved in accordance
with Section 7.07 of the Merger Agreement.

14. This Agreement shall inure to the benefit of, and be binding upon, each of
the undersigned parties and the Former Stockholders and their respective heirs,
representatives, successors and assigns.

15. Any notice, request, claim, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed received on the day delivered personally or sent by facsimile
(with confirmation of receipt), on the third business day after posted by
registered or certified mail, postage prepaid, or on the next business day after
sent by recognized overnight courier service, as follows:

     
If to Verticalnet:
  Verticalnet, Inc.
400 Chester Field Parkway
Malvern, PA 19355
Attn: Gene S. Godick
Fax: 610-240-9470
 
   
If to the Stockholders’ Representative:
  FBR Investment Management, Inc.
1001 19th Street North
Arlington, VA 22209
Attn: Richard Coll
Fax: 703-312-9701

or to such other address as the person to whom notice is to be given may have
specified in a notice duly given to the sender as provided herein.

16. This Agreement may be executed and delivered (including by facsimile
transmission) in any number of counterparts, each of which, when so executed,
being deemed an original, but with all counterparts together constituting one
and the same instrument.

17. This Agreement has been entered into by each party after an opportunity to
consult with such party’s counsel. Each of the parties has carefully read this
Agreement, knows and understands the contents hereof, and each executes this
Agreement of its or his own free will and without duress. The invalidity or
unenforceability of any particular provision of this Agreement shall not affect
any other provision hereof, and this Agreement shall be construed in all
respects as if any such invalid provision were omitted herefrom.

18. This Agreement may be amended only by a writing signed by all parties.

19. Each party hereto hereby acknowledges that the terms and language of this
Agreement were the result of negotiations among the parties hereto and, as a
result, there shall be no presumption that any ambiguities in this Agreement
shall be resolved against any particular party and construction of this
Agreement shall be decided without regard to events of authorship or
negotiation.

[Signature page to follow]

1

IN WITNESS WHEREOF, the parties have executed this Settlement Agreement and
Mutual Release, or have caused this Settlement Agreement and Mutual Release to
be executed by their duly authorized representatives, as the case may be, as of
the date first set forth above.

VERTICALNET, INC.

      By:_/s/ Gene S. Godick_____________________
 

Name:
Title:
  Gene S. Godick
Executive Vice President and Chief Financial Officer

FBR INVESTMENT MANAGEMENT, INC.,
as exclusive agent and attorney-in-fact of the former
holders of preferred stock of B2eMarkets, Inc.

         
By: _/s/ Edward M. Wheeler
    —    

Name:
  Edward M. Wheeler


Title: President and Chief Operating Officer

2